By the Court,
Safford, J.
The question involved in this case has been decided at the present term of this court, in the case of Robitaille «. Furguson. It will not, therefore, be discussed farther here. A word may, however, be added as to another matter. It is claimed that there was a waiver on the part of the appellee in this case, in the district court, and such as would operate to prevent Mm from taking advantage of any non-compliance with the requirements of rule 15 referred to, by the appellant. We do not think that the record justifies any such conclusion, but that the motion to dismiss was properly entertained by the court.
The judgment of the district cozzrt will be affirmed.
All the justices concurring.